Title: To James Madison from Ezekiel Bacon, 1 March 1809
From: Bacon, Ezekiel
To: Madison, James


private
Sir
Washington March 1t. 1809.
I am sensible that I discharge a very delicate & perhaps officious Duty in mentioning the Name of Gideon Granger Esqr. as a Gentleman who in my opinion would afford much satisfaction to the friends of the Government in the Eastern Section of the Union as the head of one of the Departments composing the Cabinet Council of the President under the next Administration. Nothing but my sincere attachment to the Welfare of that Administration, & a Desire that the Grounds of Confidence reposed in it should be founded on a strong & liberal Basis, could have impelled me to this perhaps impertinent & unasked for Interference, & to which I am fully sensible I can have so few Pretensions. I have the honor to be—with great respect Your Obedt. servt.
Ezl Bacon
